UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Rahul Manchanda, Index No 1:19-CV-05121

Plaintiff, NOTICE OF AMENDED COMPLAINT
ADDING EDUCATIONAL CREDIT
MANAGEMENT CORPORATION AS
DEFENDANT

Navient Student Loans,

Defendant.

)
)
)
)
)
)
-VvV- )
)
)
)
)
)
a el einen xX
In accordance with FRCP Rule 15(a) the underlying complaint has now
herein been amended to add as co-defendant, Educational Credit
Management Corporation (“ECMC”), since no party has either answered

or appeared in this action, removed to the SDNY federal court on
May 31, 2019 by co-defendant Navient Student Loans.

 

Dated: June 3, 2019 ee? CE
New York, NY Rahul Manchanda, Esq.
30 Wall Street, 8° Floor
Suite 8207

New York, NY 10005
Tel: (212) 968-8600
Fax: (212) 968-8601
